Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 1 of 21 Page ID #:2240



    1 Humberto M. Guizar, Esq., (SBN 125769)
      Christian Contreras, Esq., (SBN 330269)
    2 ccontreras@ghclegal.com
    3 GUIZAR, HENDERSON & CARRAZCO, L.L.P.
      Justice-X Building
    4 3500 W. Beverly Blvd.,
      Los Angeles, CA 90640
    5 Telephone: (323) 725-1151
      Facsimile: (323) 597-0101
    6
    7 Stephen King, Esq., (SBN 224683)
      KINGS JUSTICE LAW
    8 Justice-X Building
      3500 W. Beverly Blvd.,
    9 Los Angeles, CA 90640
   10 Telephone: (323) 546-4523
   11 Attorneys for Proposed Intervenor-Plaintiffs,
      LATINO COALITION OF LOS ANGELES
   12 & PASTOR JOSUE TIGUILA
   13
                          UNITED STATES DISTRICT COURT
   14
   15                    CENTRAL DISTRICT OF CALIFORNIA
   16
   17 LA ALLIANCE FOR HUMAN                   )   CASE NO.: 2:20-cv-02291 DOC-KES
                                                  [Assigned to the Hon. David O.
   18 RIGHTS, et al.,                         )
                                                  Carter]
                                              )
   19                    Plaintiffs,
                                              )   EX PARTE APPLICATION FOR
   20              v.                             AN ORDER PERMITTING
                                              )   LATINO COALITION OF LOS
   21                                         )   ANGELES & PASTOR JOSUE
        CITY OF LOS ANGELES, et al.,
                                              )   TIGUILA TO INTERVENE
   22
                         Defendants.          )   Date:
   23                                             Time:
                                              )
                                                  Ctrm:      First Street U.S.
   24                                         )              Courthouse,
   25                                         )              350 W. 1st Street,
                                                             Los Angeles, CA 90012
   26                                         )
                                              )   Action filed: March 10, 2020
   27
   28
                                           i
                          EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 2 of 21 Page ID #:2241



    1         TO THE HONORABLE COURT, ALL PARTIES AND THEIR
    2   ATTORNEYS OF RECORD:
    3         PLEASE TAKE NOTICE that moving parties, Proposed Intervenor-
    4   Plaintiffs Latino Coalition of Los Angeles and Pastor Josue Tiguila, hereby
    5   apply Ex Parte for an Order, pursuant to Federal Rules of Civil Procedure,
    6   Rules 24(a)(2) and 24(b)(1)(B) to allow the Latino Coalition of Los Angeles
    7   and Pastor Josue Tiguila to intervene as additional plaintiffs in this action,
    8   and permitting them to participate in subsequent settlement discussions and
    9   status conferences.
   10         As discussed in the memorandum of points and authorities, good cause
   11   exists for granting this Ex Parte application. Good cause exists insofar
   12   Proposed Intervenor-Plaintiffs Latino Coalition of Los Angeles and Pastor
   13   Josue Tiguila have a protectable interest in the result of this action, and
   14   disposing of this action may as a practical matter impair or impede the
   15   movants’ ability to protect their interest. Alternatively, as also discussed in
   16   the memorandum of points and authorities, good cause exists to grant
   17   Proposed Intervenor-Plaintiffs permissive intervention.
   18         This Ex Parte Application is based on the Complaint, the Memorandum
   19   of Points and Authorities below, the argument of counsel, the request for
   20   judicial notice, the supporting declaration lodged with the Court hereto, and
   21   such further evidence as the Court may consider regarding this Application.
   22         Pursuant to Local Civil Rule 7-19, Latino Coalition of Los Angeles and
   23   Pastor Josue Tiguila provide the following information:
   24
         Elizabeth Anne Mitchell, Esq.          Carol A. Sobel, Esq.
   25    Matthew Donald Umhofer, Esq.           Weston C. Rowland, Esq.
   26    SPERTUS LANDES AND                     LAW OFFICE OF CAROL A.
   27    UMHOFER LLP                            SOBEL
         617 West 7th Street, Suite 200         725 Arizona Avenue Suite 300
   28
                                          ii
                          EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 3 of 21 Page ID #:2242



    1    Los Angeles, CA 90017                 Santa Monica, CA 90401
    2    Tel. (213) 205-6520                   Tel. (310) 393-3055
    3    Attorneys for LA Alliance for         Attorneys for Orange County
    4    Human Rights, et al.                  Catholic Worker, Los Angeles
                                               Catholic Worker, CANGRESS
    5
                                               doing business as
    6                                          Los Angeles Community Action
    7                                          Network (LA CAN)
    8
    9    Catherine Elizabeth Sweetser, Esq.    Brooke Alyson Weitzman, Esq.
         SCHONBRUN SEPLOW HARRIS               William R Wise , Jr., Esq.
   10
         HOFFMAN AND ZELDES LLP                ELDER LAW AND DISABILITY
   11
         11543 West Olympic Boulevard          RIGHTS CENTER
   12    Los Angeles, CA 90064                 1535 East 17th Street Suite 110
   13    Tel. (310) 396-073                    Santa Ana, CA 92705
   14    Attorneys for Orange County           Tel. (714) 617-5353
         Catholic Worker, Los Angeles          Attorneys for Orange County
   15
         Catholic Worker, CANGRESS             Catholic Worker
   16
         doing business as
   17    Los Angeles Community Action
   18    Network (LA CAN)
   19
         Shayla Renee Myers, Esq.              Byron J. McLain, Esq.
   20
         LEGAL AID FOUNDATION OF               FOLEY AND LARDNER LLP
   21
         LOS ANGELES                           555 South Flower Street, Suite 3300
   22    7000 S Broadway                       Los Angeles, CA 90071-2411
   23    Los Angeles, CA 90003                 Tel. (213) 972-4500
   24    Tel. (213) 640-3983
         Attorneys for Los Angeles Catholic    Jennifer Mira Hashmall, Esq.
   25
         Worker, CANGRESS doing                Louis R. Miller, Esq.
   26
         business as Los Angeles               MILLER BARONDESS LLP
   27    Community Action Network (LA          1999 Avenue of the Stars Suite 1000
   28    CAN)
                                          iii
                          EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 4 of 21 Page ID #:2243



    1                                           Los Angeles, CA 90067
    2    Paul L Hoffman, Esq.                   Tel. (310) 552-4400
    3    SCHONBRUN SEPLOW HARRIS                Amie S. Park, Esq.
    4    HOFFMAN AND ZELDES LLP                 Lauren M. Black, Esq.
         11543 West Olympic Boulevard           LOS ANGELES COUNTY
    5
         Los Angeles, CA 90064                  COUNSEL OFFICE
    6                                           500 West Temple Street 6th Floor
         Tel. (310) 396-073
    7    Attorneys for Orange County            Los Angeles, CA 90012
    8    Catholic Worker                        Tel. (213) 893-5939
    9
                                                Brandon D. Young, Esq.
   10
         Arlene Nancy Hoang, Esq.               MANATT PHELPS AND
   11                                           PHILLIPS LLP
         Scott D. Marcus, Esq.
   12    Jessica Mariani, Esq.                  2049 Century Park East, Suite 1700
   13    LA CITY ATTORNEY’S OFFICE              Los Angeles, CA 90067
   14    200 North Main Street Room 675         Tel. (310) 312-4281
         Los Angeles, CA 90012                  Attorneys for the County of Los
   15                                           Angeles
         Tel. (213) 978-6952
   16                                           Brooke Alyson Weitzman, Esq.
         Attorneys for City of Los Angeles
   17                                           William R. Wise, Jr., Esq.
   18                                           ELDER LAW AND DISABILITY
                                                RIGHTS CENTER
   19
                                                1535 East 17th Street Suite 110
   20                                           Santa Ana, CA 92705
   21                                           Tel. (714) 617-5353
   22                                           Attorneys for Orange County
   23                                           Catholic Worker

   24   Dated: July 17, 2020        GUIZAR, HENDERSON & CARRAZCO, LLP

   25
                                      By:
   26                                        CHRISTIAN CONTRERAS
   27                                        Attorneys for Proposed Intervenor
                                             Plaintiffs, LATINO COALITION OF LOS
   28                                        ANGELES & PASTOR JOSUE TIGUILA
                                          iv
                          EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 5 of 21 Page ID #:2244



    1
                                              TABLE OF CONTENTS
    2
        I.     INTRODUCTION ......................................................................................... 1
    3
        II.    PROPOSED INTERVENORS ..................................................................... 2
    4
    5   III. LATINOS HAVE A UNIQUE PROTECTABLE RIGHT WHICH NO
    6          OTHER             PARTY            IN       THIS          ACTION               CAN          ADEQUETELY
    7          REPRESENT. .................................................................................................. 3
    8   A.     Latinos in the County of Los Angeles are Undercounted and
    9          Underrepresented in the Homelessness Count....................................... 4
   10
        i.     Due to Cultural Reasons, Latinos do not Identify as Homeless. ......... 4
   11
        ii.    The Definition of Homelessness Preclude Latinos from Being
   12
               Counted as Homeless. .................................................................................. 5
   13
   14   iii.   An Underreporting of Latinos as Homeless is Unique to Latinos

   15          which has Many Repercussions Including Deprivation of Allocation

   16          of Resources. ................................................................................................... 5

   17   B.     Monolingual Latinos Face an Additional Barriers in Homelessness
   18          including Access to Resources. ................................................................... 5
   19   C.     Latinos          Experience              Homelessness                 Uniquely             In      Terms           of
   20          Experiencing Homelessness as a Family Unit. ........................................ 6
   21
        D.     Latinos are Criminalized at a Greater Rate Compounding the Causes
   22
               of Homelessness as Well as Unaccompanied Youth From Detention
   23
               Centers and Foster Youth Creates an Additional Issue Unique to
   24
               Latinos. ............................................................................................................ 7
   25
        IV. ARGUMENT .................................................................................................. 7
   26
   27   A.     LCLA and Pastor Josh have Established that they Have a Significant

   28          Protectable Interest in this Action. ............................................................ 8
                                                    v
                                    EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 6 of 21 Page ID #:2245



    1   B.     Excluding LCLA and Pastor Josh Will Impede and Impair Their
    2          Ability to Protect Their Interests Including the Impeding the Ability
    3          to Help and Advocate for People Experiencing Homelessness in Los
    4          Angeles County. .......................................................................................... 10
    5   C.     The Instant Intervention Application is Timely Based on This Action
    6          Being Filed Four Months Ago. ................................................................. 10
    7
        D.     The Existing Parties Do Not Adequately Represent LCLA’s and Pastor
    8
               Josh’s Interests. ............................................................................................ 11
    9
        V.     IN THE EVENT THE COURT DOES NOT GRANT INTERVENTION
   10
               AS A MATTER OF RIGHT, THIS COURT SHOULD GRANT
   11
               PERMISSIVE INTERVENTION. ............................................................. 12
   12
   13   VI. CONCLUSION ............................................................................................ 14
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   vi
                                   EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 7 of 21 Page ID #:2246



    1
                                           TABLE OF AUTHORITIES
    2   Cases                                                                                                 Page(s)
    3   Arakaki v. Cayetano,
         324 F.3d 1078 (9th Cir. 2003) ........................................................................ 12, 13
    4
        Citizens for Balanced Use v. Mont. Wilderness Ass'n,
    5    647 F.3d 893 (9th Cir. 2011) .................................................................... 11, 12, 13
    6   Donnelly v. Glickman,
    7    159 F.3d 405 (9th Cir. 1998) ............................................................................ 9, 13
        Nw. Forest Res. Council v. Glickman,
    8
         82 F.3d 825 (9th Cir. 1996) .................................................................................... 8
    9   Orange v. Air Cal.,
   10    799 F.2d 535 (9th Cir. 1986) ................................................................................ 14
   11   Perry v. Schwarzenegger,
         630 F.3d 898 (9th Cir. 2011) .................................................................................. 9
   12
        Spangler v. Pasadena Bd. of Ed.,
   13    552 F. 2d 1326 (9th Cir. 1977) ............................................................................. 14
   14   United States ex rel. McGough v. Covington Tech. Co.,
         967 F.2d 1391 (9th Cir. 1992) ................................................................................ 9
   15
        United States v. City of Los Angeles,
   16    288 F.3d 391 (9th Cir. 2002) .................................................................................. 9
   17   United States v. Oregon,
   18    913 F.2d 576 (9th Cir. 1990) ................................................................................ 12
   19
        Statutes
   20
   21   42 U.S.C. § 11302 ...................................................................................................... 6
   22
        Rules
   23
   24   Fed. Rules Civ. Proc. R. 24 .......................................................................... 8, 11, 13
   25   Fed. Rules Civ. Proc. R. 24(a)(2)......................................................................... 2, 9
   26   Fed. Rules Civ. Proc. R. 24(b)(1)(B) ................................................................. 2, 13
        Fed. Rules Civ. Proc. R. 24(b)(3) .......................................................................... 13
   27
   28
                                                     vii
                                     EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 8 of 21 Page ID #:2247



    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2                             I.    INTRODUCTION
    3         Homelessness in Los Angeles County is a crisis ignored far too long,
    4   and Latinos in Los Angeles County are at the forefront of the homelessness
    5   crisis by comprising 36.1% of the homeless population in 2020. (See Proposed
    6   Intervenors’ Request for Judicial Notice (“RJN”) Exh. 101.) Based on the Los
    7   Angeles Homeless Services Authority’s (hereinafter “LAHSA”) 2020 Greater
    8   Los Angeles Homeless Count, there are approximately twenty-three
    9   thousand nine hundred eighty-three (23,983) Latinos experiencing
   10   homelessness. 36.1% of the homeless population in Los Angeles County is
   11   Latino, more than any other demographic. (See RJN, Exh. 101.)
   12         In four (4) out of the eight (8) Service Planning Areas (hereinafter
   13   “SPA”), Latinos were the highest percentage of individuals experiencing
   14   homelessness. In the four (4) remaining SPAs, Latinos were the second
   15   highest percentage of individuals experiencing homelessness. The foregoing
   16   figures do not even encompass the reporting of Latinos who do not identify
   17   as being homeless based on cultural traditions unique to Latinos, do not
   18   report being homeless for fear of adverse immigration consequences, the
   19   narrow definition of homelessness excluding certain Latinos, and language
   20   barriers preventing monolingual Latinos from access to homelessness
   21   resources.
   22          Respectfully, this action is making decisions about Latinos, without
   23   Latino voices and without Latino representation. Proposed Intervenor-
   24   Plaintiffs, the Latino Coalition of Los Angeles (hereinafter “LCLA”) and
   25   Pastor Josue Tiguila (hereinafter “Pastor Josh”) have a protectable interest in
   26   any outcome in this action, and exclusion of LCLA and Pastor Josh will
   27   impede and impair their protectable interest of ensuring Latinos can
   28   adequately obtain homelessness resources, and the protectable interest of
                                          1
                          EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 9 of 21 Page ID #:2248



    1   ensuring Latinos can partake in any and all potential resolutions resulting
    2   from this action.
    3         Accordingly, as further discussed below, it is imperative this Court
    4   grant the instant application to allow the proposed intervenor plaintiffs who
    5   represent Latino interests in Los Angeles County to intervene in this action
    6   as a matter of right in order to include Latinos in any further settlements
    7   discussions and resolutions to the homelessness crisis in the County of Los
    8   Angeles. In the alternative, this Court should allow a permissive intervention
    9   of the proposed intervenors.
   10                        II.   PROPOSED INTERVENORS
   11         Proposed Intervenor the Latino Coalition of Los Angeles is an active
   12   California nonprofit 501(c)(4) social welfare committee. (See Declaration of
   13   Cindy Villegas, LCLA President). In 2009, LCLA was born after a coalition of
   14   Latino leaders joined together to discuss the new proposed Koreatown
   15   boundaries. (See Dec. of Cindy Villegas ¶6). In the middle of a contentious
   16   debate, it became clear that the Los Angeles County Latino community
   17   needed to organize and share their recommendations to ensure that LCLA
   18   and other marginalized groups were included in the redevelopment plans in
   19   Los Angeles County. (See Dec. of Cindy Villegas ¶6). LCLA brought together
   20   Korean, Bangladeshi, Mexican and Central American Leaders to lay out an
   21   equitable and transparent designation of community boundaries that
   22   reflected the demographics of the diverse communities. (See Dec. of Cindy
   23   Villegas ¶6).
   24         The mission of LCLA is to create a collaborative infrastructure to
   25   support initiatives which will create positive change for the Latino
   26   community and other marginalized groups. (See Dec. of Cindy Villegas ¶3).
   27         Proposed Intervenor Pastor Josue Tiguila (hereinafter “Pastor Josh”) is
   28   a senior pastor at Los Angeles Church of the Nazarene located at 3401 W. 3rd
                                            2
                            EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 10 of 21 Page ID
                                 #:2249


 1   St, Los Angeles, CA, 90020. (See Dec. of Pastor Josh ¶1). Pastor Josh was
 2   ordained in 2004 and has served as lead pastor in multiple churches in Los
 3   Angeles County. (See Dec. of Pastor Josh ¶¶ 5, 6). In Pastor Josh’s capacity as
 4   senior pastor at Los Angeles First Church of the Nazarene’s English
 5   congregation, Pastor Josh engages in extensive outreach ministries which
 6   serve people who are experiencing homelessness including providing
 7   showers, providing haircuts to those who need grooming, providing a safe
 8   place to take naps, providing food distribution, and hopefully soon once
 9   again, able to provide hot meals. (See Dec. of Pastor Josh ¶¶ 11, 12).
10          All of the ministry work Pastor Josh engages in at the First Church
11   cannot be done without a small group of Latino people who serve as
12   volunteers. (See Dec. of Pastor Josh ¶13). Roughly 80% of the individuals
13   where Pastor Josh provides direct services are Latino, and all of which are
14   members of the surrounding community. (See Dec. of Pastor Josh ¶13). There
15   is a portion of the people we serve who use us as their exclusive source for
16   service, they would not be able to obtain these services anywhere else. (See
17   Dec. of Pastor Josh ¶14). Pastor Josh and his church are a safe haven for these
18   people. (See Dec. of Pastor Josh ¶14).
19          Pastor Josh was instrumental in mentoring the undersigned when the
20   undersigned experienced homelessness with his mother as a minor in Skid
21   Row, Downtown Los Angeles. (See Dec. of Pastor Josh ¶10). Pastor Josh’s
22   work in the community is invaluable, including his work with the homeless.
23   III.   LATINOS HAVE A UNIQUE PROTECTABLE RIGHT WHICH NO
24          OTHER     PARTY      IN   THIS     ACTION      CAN      ADEQUETELY
25          REPRESENT.
26          As explained below, there are multiple distinct issues which are unique
27   to Latinos experiencing homelessness in Los Angeles County which are not
28   remotely represented by the current parties in this action. Proposed
                                        3
                        EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 11 of 21 Page ID
                                 #:2250


 1   Intervenor-Plaintiffs Latino Coalition of Los Angeles and Pastor Josue Tiguila
 2   provide the following as a foundation to adequately articulate their
 3   protectable rights. Proposed Intervenor-Plaintiffs further note that
 4   homelessness is a racial justice issue which affects people of color
 5   disproportionately in Los Angeles County. Proposed Intervenor-Plaintiffs
 6   have a proven track record of coalition building and seek to intervene to unite
 7   to produce a result which will be just and equitable for all those involved and
 8   for the people of Los Angeles County.
 9            A. Latinos in the County of Los Angeles are Undercounted and
10               Underrepresented in the Homelessness Count.
11         An undercounting of Latinos in traditional homelessness counts in Los
12   Angeles County is a prerequisite issue which is unique to Latinos and must
13   be addressed before all else. An undercounting of Latinos has grave
14   ramifications including a lack of resources in SPAs which is based on the
15   number of people experiencing homelessness in each SPA. A lack of funding
16   creates a snowball effect which compounds the rise in Latinos who become
17   homeless.
18                  i. Due to Cultural Reasons, Latinos do not Identify as
19                     Homeless.
20         Latinos are reluctant to identify as homeless due to pride, shame and
21   the stigma associated with homelessness. While other demographics likely
22   also experience shame in identifying as homeless, it is inherent in Latino
23   culture that perseverance will allow one to overcome their homeless current
24   state and admitting to homelessness will prevent one from overcoming such
25   a state. The result is a willful refusal to identify as homeless and thus, not be
26   counted in homelessness counts.
27   ///
28   ///
                                        4
                        EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 12 of 21 Page ID
                                 #:2251


 1                 ii. The Definition of Homelessness Preclude Latinos from
 2                     Being Counted as Homeless.
 3         42 U.S.C. § 11302 defines the terms “homeless”, “homeless individual”,
 4   and “homeless person” means in six (6) circumscribed criteria. The six (6)
 5   criteria are limited to, (1) lacking an adequate fixed nighttime residence; (2)
 6   having a nighttime residence which is not ordinarily designed for sleeping
 7   accommodations; (3) living in a shelter; (4) living in a shelter or place not
 8   meant for human habitation; (5) an individual or family who will
 9   immediately lose their housing or has not no subsequent residence identified;
10   and (6) unaccompanied youth and homeless families with children. The
11   foregoing definition which is used by many state agencies to define
12   homelessness inherently fails to account for the unique experience of Latinos
13   who experience homelessness.
14                 iii. An Underreporting of Latinos as Homeless is Unique to
15                     Latinos which has Many Repercussions Including
16                     Deprivation of Allocation of Resources.
17         Further, there is a general lack of Latino representation in County of
18   Los Angeles homelessness resources. For example, there is no ad-hoc
19   committee in LAHSA on Latinos experiencing homelessness. The primary
20   source of resources for many Latinos who are experiencing homelessness is
21   through local churches where records are not kept of those who receives
22   resources. (See Dec. of Pastor Josh ¶14).
23            B. Monolingual     Latinos    Face   an   Additional    Barriers     in
24               Homelessness including Access to Resources.
25         Monolingual populations such as Latinos who may only speak
26   Spanish, may face barriers in terms of the process to identify and obtain
27   assistance, which is also compounded by cultural beliefs around self-
28   sufficiency prevent individuals from seeking services. (See RJN, Exh. 102).
                                        5
                        EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 13 of 21 Page ID
                                 #:2252


 1         Latino populations in Los Angeles appear to have difficult time in the
 2   rental market for a number of reasons. (See RJN, Exh. 102). Latinos who are
 3   Monolingual Spanish speakers are likely unable to understand rental
 4   documents and legal documents which are in the English language,
 5   including leases, notices to quit, notices to repair, and eviction notices. (See
 6   RJN, Exh. 102). Monolingual renters, in order to secure housing, may enter
 7   into lease or rental agreements without fully comprehending what the
 8   documents contains and may subsequently, inadvertently violate a term of
 9   the agreement. (See RJN, Exh. 102). Data has shown instances in which
10   renters, in an effort to afford rental costs, Monolingual speakers
11   unintentionally violated their lease by allowing additional occupants who
12   are not on their original lease or rental agreement to move into the unit with
13   them. (See RJN, Exh. 102).
14         In turn, Latinos in Los Angeles County are unable to secure permanent
15   housing because of the lack of understanding of the rental process and the
16   lack of understanding of legal documents which are necessary to obtain a
17   permanent home.
18            C. Latinos Experience Homelessness Uniquely In Terms of
19               Experiencing Homelessness as a Family Unit.
20         Latinos in Los Angeles County experience homelessness as a family
21   unit with children at a greater rate than any other demographic. 41% of
22   Latinos experience homelessness with children compared to 28% for Black
23   people and 12% for Caucasians. (See RJN, Exh. 102). Further, Latino
24   households experiencing homelessness are also more likely to include
25   intergenerational family members (See RJN, Exh. 102 citing Homelessness
26   Policy Research Institute and CA Policy Lab 2018).
27         Moreover, Latinos are also likely to have multiple families in one home
28   living in overcrowded households. (See RJN, Exh. 102 (citing to Burr, Jeffrey
                                        6
                        EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 14 of 21 Page ID
                                 #:2253


 1   A., Jan E. Mutchler, and Kerstin Gerst. 2010. “Patterns of Residential
 2   Crowding among Hispanics in Later Life: Immigration, Assimilation, and
 3   Housing Market Factors.”)).
 4         Inherently, people who experience homelessness in the Latino
 5   community will experience homelessness as a family unit, whether that be
 6   homelessness in the narrow definition detailed above, or whether that be in
 7   the non-traditional sense where there are multiple families living in a small
 8   housing unit.
 9            D. Latinos are Criminalized at a Greater Rate Compounding the
10               Causes of Homelessness as Well as Unaccompanied Youth
11               From Detention Centers and Foster Youth Creates an
12               Additional Issue Unique to Latinos.
13         While Black people are incarcerated are a much higher rate, Latinos are
14   also incarcerated at a high rate. According to the 2010 U.S. Census Latinos
15   comprised 38% of the total population but accounted for 41% of the
16   incarcerated population in California. To fully understand Latino
17   homelessness, this requires understanding the criminal justice system and
18   the homeless-to-prison pipeline. Experts have noted that the release of low-
19   level offenders is increasing the number of individuals exiting the criminal
20   justice system, a system in which black and Latino men are overrepresented.
21   (See RJN, Exh. 102). Further, the foster care system and immigration
22   detention centers also contribute to the homelessness numbers in Latino
23   communities.
24                                 IV.   ARGUMENT
25         "Intervention is governed by Fed. R. Civ. P. 24 which permits two types
26   of intervention: intervention as of right and permissive intervention." Nw.
27   Forest Res. Council v. Glickman, 82 F.3d 825, 836 (9th Cir. 1996).
28         Federal Rules of Civil Procedure, Rule 24 provides in pertinent part,
                                        7
                        EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 15 of 21 Page ID
                                 #:2254


 1   “[o]n timely motion, the court must permit anyone to intervene who: …
 2   claims an interest relating to the property or transaction that is the subject of
 3   the action, and is so situated that disposing of the action may as a practical
 4   matter impair or impede the movant’s ability to protect its interest, unless
 5   existing parties adequately represent that interest.” Fed. Rules Civ. Proc. R.
 6   24(a)(2).
 7         Specifically, Ninth Circuit jurisprudence requires “that an applicant for
 8   intervention make four showings to qualify under this Rule: ‘(1) it has a
 9   “significant protectable interest” relating to the property or transaction that
10   is the subject of the action; (2) the disposition of the action may, as a practical
11   matter, impair or impede the applicant's ability to protect its interest; (3) the
12   application is timely; and (4) the existing parties may not adequately
13   represent the applicant's interest.’” Perry v. Schwarzenegger, 630 F.3d 898, 903
14   (9th Cir. 2011) (quoting Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998).
15         Generally, "Rule 24(a)(2) is construed broadly in favor of proposed
16   intervenors." United States ex rel. McGough v. Covington Tech. Co., 967 F.2d
17   1391, 1394 (9th Cir. 1992). The "liberal policy in favor of intervention serves
18   both efficient resolution of issues and broadened access to the courts." United
19   States v. City of Los Angeles, 288 F.3d 391, 397-98 (9th Cir. 2002) (citation
20   omitted).
21         As the Ninth Circuit has noted, [b]y allowing parties with a practical
22   interest in the outcome of a particular case to intervene, we often prevent or
23   simplify future litigation involving related issues; at the same time, we allow
24   an additional interested party to express its views before the court. United
25   States v. City of Los Angeles, 288 F.3d 391, 398 (9th Cir. 2002).
26          A. LCLA and Pastor Josh have Established that they Have a
27               Significant Protectable Interest in this Action.
28         Under the first showing, “[a]n applicant has a "significant protectable
                                         8
                         EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 16 of 21 Page ID
                                 #:2255


 1   interest" in an action if (1) it asserts an interest that is protected under some
 2   law, and (2) there is a ‘relationship’ between its legally protected interest and
 3   the plaintiff's claims. The relationship requirement is met if the resolution of
 4   the plaintiffs’ claims actually will affect the applicant. The ‘interest’ test is not
 5   a clear-cut or bright-line rule, because no specific legal or equitable interest
 6   need be established. Instead, the ‘interest’ test directs courts to make a
 7   practical, threshold inquiry, and is primarily a practical guide to disposing of
 8   lawsuits by involving as many apparently concerned persons as is
 9   compatible with efficiency and due process.
10         Here, the “interest test” is satisfied by LCLA and Pastor Josh based on
11   the practical ramifications of any resolution to this action which will affect
12   LCLA, Pastor Josh, and the Latino community at large in Los Angeles
13   County. As detailed above in Section III, the protectable interest is the interest
14   of ensuring Latinos are being adequately represented in homelessness counts
15   and in turn, ensuring Latinos in Los Angeles are receiving specific services
16   which Latinos need in order to address the homelessness issue in Latino
17   communities.
18         Here, LCLA’s specific protectable right is having the ability to
19   zealously advocate for homeless individuals, convene, brokers solutions to
20   obtain favorable results among involved parties, and convenes with
21   multicultural and multigenerational communities in order to adequately
22   assist individuals who are experiencing homelessness in Los Angeles
23   County. LCLA has a protectable interest in being able to provide the
24   foregoing services to people experiencing homelessness. (See Dec. of Cindy
25   Villegas).
26         Pastor Josh’s specific protectable right is similar to LCLA as well as the
27   additional interest of ensuring being able to adequately provide direct
28   services to homeless individuals in the Westlake and Koreatown community.
                                         9
                         EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 17 of 21 Page ID
                                 #:2256


 1            B. Excluding LCLA and Pastor Josh Will Impede and Impair Their
 2               Ability to Protect Their Interests Including the Impeding the
 3               Ability to Help and Advocate for People Experiencing
 4               Homelessness in Los Angeles County.
 5         Under the second showing, Court analyze whether “the disposition of
 6   this action may, as a practical matter, impair or impede Applicants' ability to
 7   protect their interest.” Citizens for Balanced Use v. Mont. Wilderness Ass'n, 647
 8   F.3d 893, 898 (9th Cir. 2011). "If an absentee would be substantially affected
 9   in a practical sense by the determination made in an action, he should, as a
10   general rule, be entitled to intervene . . . ." Id (quoting Fed. R. Civ. P. 24
11   advisory committee's note.)
12         Here, excluding LCLA will impair and impede LCLA’s ability to
13   zealously advocate for people experiencing homelessness in Los Angeles
14   County. LCLA is a coalition builder and participating in this action will
15   impair and impede LCLA’s ability to include their members and the
16   organizations LCLA is partnered with throughout Los Angeles County.
17         Pastor Josh’s protectable interest of adequately serving people
18   experiencing homelessness will be impeded and impaired because an
19   adverse resolution to this action can potentially bring a larger influx of people
20   experiencing homelessness to the streets of Los Angeles County which will
21   prevent Pastor Josh from providing quality services to vulnerable
22   populations such as families and children and the elderly.
23         Further, both LCLA’s and Pastor Josh’ protectable interest in
24   representing their communities in this action will be impaired and impeded
25   if LCLA and Pastor Josh are not given a “seat at the table.”
26            C. The Instant Intervention Application is Timely Based on This
27               Action Being Filed Four Months Ago.
28         Court consider three criteria in determining whether a motion to
                                        10
                        EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 18 of 21 Page ID
                                 #:2257


 1   intervene is timely: (1) the stage of the proceedings; (2) whether the parties
 2   would be prejudiced; and (3) the reason for any delay in moving to intervene.
 3   United States v. Oregon, 913 F.2d 576, 588 (9th Cir. 1990), cert. denied, 501 U.S.
 4   1250 (1991).
 5         In Citizens for Balanced Use v. Mont. Wilderness Ass'n, 647 F.3d 893, 897
 6   (9th Cir. 2011), the Court determined a motion to intervene was timely when
 7   it was filed less than three months after the complaint.
 8         Here, this action was filed on March 10, 2020, slightly over four months
 9   ago showing the instant motion is brought early in the state of the
10   proceedings. Further, the prejudice, if any, the parties would suffer is not
11   apparent. In point in fact, including LCLA and Pastor Josh will enrich any
12   resolution to this case and provide benefits to the City and County vis a vis
13   including a large population of the County and City. Accordingly, the instant
14   application is timely.
15            D. The Existing Parties Do Not Adequately Represent LCLA’s and
16               Pastor Josh’s Interests.
17         The final showing requires “that the existing parties may not
18   adequately represent the applicant's interest.” Citizens for Balanced Use v.
19   Mont. Wilderness Ass'n, 647 F.3d 893, 898 (9th Cir. 2011). The burden of
20   showing inadequacy of representation is "minimal" and satisfied if the
21   applicant can demonstrate that representation of its interests "may be"
22   inadequate. Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003).
23         In evaluating adequacy of representation, courts examine three factors:
24   "(1) whether the interest of a present party is such that it will undoubtedly
25   make all of a proposed intervenor's arguments; (2) whether the present party
26   is capable and willing to make such arguments; and (3) whether a proposed
27   intervenor would offer any necessary elements to the proceeding that other
28   parties would neglect." Id.
                                        11
                        EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 19 of 21 Page ID
                                 #:2258


 1           The      "most important factor" in assessing the adequacy of
 2   representation is "how the interest compares with the interests of existing
 3   parties." Id. If an applicant for intervention and an existing party share the
 4   same ultimate objective, a presumption of adequacy of representation arises.
 5   Citizens for Balanced Use v. Mont. Wilderness Ass'n, 647 F.3d 893, 898 (9th Cir.
 6   2011) (citations omitted). To rebut the presumption, an applicant must make
 7   a "compelling showing" of inadequacy of representation. Arakaki, 324 F.3d at
 8   1086.
 9           Here, while Orange County Catholic Workers, Los Angeles County
10   Catholic Workers, Legal Aid Foundation of Los Angeles, and CANGRESS
11   are great advocates, LCLA and Pastor Josh represent the interest of
12   communities and demographics not currently represented in this action. It is
13   imperative LCLA and Pastor Josh be included to advance the interest of the
14   communities they represent throughout Los Angeles.
15               V.     IN THE EVENT THE COURT DOES NOT GRANT
16               INTERVENTION AS A MATTER OF RIGHT, THIS COURT
17                     SHOULD GRANT PERMISSIVE INTERVENTION.
18           Federal Rules of Civil Procedure, Rule 24 provides in pertinent part,
19   “On timely motion, the court may permit anyone to intervene who: . . . has a
20   claim or defense that shares with the main action a common question of law
21   or fact.” Fed. Rules Civ. Proc. R. 24(b)(1)(B). “In exercising its discretion, the
22   court must consider whether the intervention will unduly delay or prejudice
23   the adjudication of the original parties’ rights.” Fed. Rules Civ. Proc. R.
24   24(b)(3).
25           An applicant who seeks permissive intervention must prove that it
26   meets three threshold requirements of, (1) it shares a common question of
27   law or fact with the main action; (2) its motion is timely; and (3) the court has
28   an independent basis for jurisdiction over the applicant's claims. Donnelly v.
                                           12
                           EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 20 of 21 Page ID
                                 #:2259


 1   Glickman, 159 F.3d 405, 412 (9th Cir. 1998). "Permissive intervention is
 2   committed to the broad discretion of the district court." Orange v. Air Cal., 799
 3   F.2d 535, 539 (9th Cir. 1986).
 4         Here, as discussed in the foregoing section, LCLA and Pastor Josh meet
 5   all three threshold requirements for permissive intervention. LCLA and
 6   Pastor Josh incorporate the arguments made in the previous sections.
 7         Once an applicant has met the three primary requirements for
 8   permissive intervention, a court may also consider a number of other
 9   relevant factors in determining whether to exercise its discretion and permit
10   the requested intervention. Spangler v. Pasadena Bd. of Ed., 552 F. 2d 1326, 1329
11   (9th Cir. 1977).
12         The pertinent factors courts may consider are: “[t] he nature and extent
13   of the intervenor['s] interest, their standing to raise relevant legal issues, the
14   legal position they seek to advance, and its probable relation to the merits of
15   the case . . . whether changes have occurred in litigation so that intervention
16   that was once denied should be reexamined, whether the intervenor['s]
17   interests are adequately represented by other parties, whether intervention
18   will prolong or unduly delay the litigation, and whether [the] part[y] seeking
19   intervention will significantly contribute to full development of the
20   underlying factual issues in the suit and to the just and equitable adjudication
21   of the legal questions presented.” Id.
22         Here, LCLA and Pastor Josh are integral parties to this action since the
23   Plaintiffs seek broad of remedies as Plaintiffs purport to seek in their
24   complaint. It is critical LCLA and Pastor Josh participate in order to
25   adequately represent the interest of communities and demographics not
26   currently represented.
27   ///
28   ///
                                        13
                        EX PARTE APPLICATION TO INTERVENE
Case 2:20-cv-02291-DOC-KES Document 154 Filed 07/17/20 Page 21 of 21 Page ID
                                 #:2260


 1                              VI.      CONCLUSION
 2         Based on the foregoing, LCLA and Pastor Josh Application to Intervene
 3   should be granted.
 4   Respectfully Submitted,
 5   Dated: July 17, 2020        GUIZAR, HENDERSON & CARRAZCO, LLP
 6
 7
                                   By:
 8                                        CHRISTIAN CONTRERAS
 9                                        Attorneys for Proposed Intervenors,
                                          LATINO COALITION OF LOS
10                                        ANGELES & PASTOR JOSUE TIGUILA
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       14
                       EX PARTE APPLICATION TO INTERVENE
